DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 3 January 2022 is acknowledged.  Claims 1 and 11 have been amended.  Claims 1, 3-7, 10, 11, 13-18, and 21-24 are pending.  Claims 21-24 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent Application Publication 2017/0092693, hereinafter Tan ‘693) of record in view of Umehara et al. (US Patent Application Publication 2006/0220084, hereinafter Umehara ‘084) and Li et al. (US Patent Application Publication 2015/0171314, hereinafter Li ‘314), all three of record.
With respect to claim 1, Tan ‘693 teaches (at least in FIG. 1a) a logic processor substantially as claimed, comprising:
a logic region (110b) comprising metal line/via pairings (174 and 175) disposed in a dielectric layer (125, 127, and 150) disposed above a substrate (105), the metal line/via pairings (174 and 175) having a top surface co-planar with a top surface of the dielectric layer (125, 127, and 150) ([0014-0015, 0032, 0035, 0038, 0046]);
a spin torque transfer magnetoresistive random access memory (STT-MRAM) ([0013]) array (160) comprising a plurality of magnetic tunnel junctions (MTJs) (164), the MTJs (164) disposed in the dielectric layer (125, 127, and 150), wherein each of the plurality of MTJs (164) is disposed on a corresponding one of a plurality of conductive pedestals (162) disposed in the dielectric layer (125, 127, and 150) ([0013, 0040-0042]); and
a dielectric spacer layer (182) disposed along sidewalls of each of the plurality of MTJs (164), the dielectric spacer (182) layer having a top surface ([0045]).
Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
each of the plurality of conductive pedestals having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion, wherein the dielectric layer is a single dielectric material layer, and wherein the single dielectric material layer has a bottommost surface co-planar with a bottommost surface of the plurality of conductive pedestals; and
the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of 
However, Umehara ‘084 teaches (FIG. 7A-8B) over-etching into a conductive pedestal (46) such that said pedestal has an upper portion (top portion of conductive pedestal 46) and a lower portion (bottom portion of conductive pedestal 46), the upper portion having a width less than a width of the lower portion; and a dielectric spacer layer (68) along sides of the upper portion of the conductive pedestal and on an exposed top surface of the lower portion of the conductive pedestal, wherein a dielectric layer (72) is a single dielectric material layer, and wherein the single dielectric material layer has a bottommost surface co-planar with a bottommost surface of the plurality of conductive pedestals ([0060-0065]) to prevent short circuit between layers due to adhesion of objects to sidewalls generated in patterning ([0061]).  Further, the constituent layers of the dielectric layer (125, 127, and 150) of Tan ‘693 are formed of the same material ([0038, 0046]) and may thus be considered a single dielectric layer as a matter of equivalence.  See MPEP 2183.  When applied to the device of Tan ‘693, this would result in the dielectric layer (125, 127, and 150) being a single dielectric material layer, and the conductive pedestal (162) being formed above the dielectric liner (140) such that the single dielectric material layer has a bottommost surface co-planar with a bottommost surface of the conductive pedestal.
Further, Li ‘314 teaches (FIG. 4B) a dielectric spacer (414Ab) extending to the top surface of a dielectric layer (the dielectric layer directly below the top cap) to protect the entire MTJ structure, including the top electrode ([0042]).


With respect to claim 3, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 1 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein each of the plurality of conductive pedestals is disposed on a corresponding one of a plurality of thin vias electrically coupled to an underlying metallization layer of the STT-MRAM array.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406; label found in FIG. 4A) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx).


With respect to claim 4, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 3 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the plurality of thin vias is disposed in an etch stop layer disposed between the dielectric layer and a dielectric layer of the underlying metallization layer.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx) to save on the amount of metal to be deposited ([0042]) in an MRAM compatible with small geometries ([0016, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the plurality of thin vias of Tan ‘693, Umehara ‘084, and Li ‘314 in an etch stop layer disposed between the 

With respect to claim 6, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) comprises a material selected from the group consisting of titanium nitride, tantalum nitride, tantalum, ruthenium and cobalt ([0043, 0068]).
With respect to claim 7, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon (as shown in FIG. 1a wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon; [0041]).
With respect to claim 10, Tan ‘693 teaches wherein the metal line via pairings of the logic region comprises a plurality of metal 3 line/via 2 pairings (174 and 175) disposed in the dielectric layer (see FIG. 1a where the logic region 110b contains a plurality of metal line/via pairings; [0032, 0035]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Umehara ‘084, and Li ‘314 as applied to claim 3 above, and further in view of Ueki et al. (US Patent Application Publication 2012/0228728, hereinafter Ueki ‘728) of record.
With respect to claim 5, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 3 above with the exception of the additional limitation wherein the 
However, Ueki ‘728 teaches (FIG. 2A) a tantalum or titanium thin via (51a and 51b) formed directly above an underlying metallization (104b and 105b) in a dielectric layer directly below a MTJ for use serves as a barrier layer to prevent diffusion of an underlying metal such as Cu ([0036, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of thin vias of Tan ‘693, Umehara ‘084, and Li ‘314 comprising a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt because Ueki ‘728 teaches that by doing so one creates a barrier layer.  This barrier layer prevents diffusion of the Cu used in Tan ‘693 from entering the MJT and thus affecting the properties and operation of the MJT.

Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693 in view of Umehara ‘084, and Li ‘314.
With respect to claim 11, Tan ‘693 teaches (FIG. 1a) a semiconductor structure substantially as claimed, comprising:
a plurality of metal 2 (M2) line/via 1 (V1) pairings (131 and 135) disposed in a first dielectric layer (120) disposed above a substrate (105) ([0015, 0030, 0035]);
a plurality of metal 3 (M3) line/via 2 (V2) pairings (174 and 175) and a plurality of magnetic tunnel junctions (MTJs) (164) disposed in a second dielectric layer (125, 127, 
a dielectric spacer layer (182) disposed along sidewalls of each of the plurality of MTJs (164), the dielectric spacer layer (182) having a top surface ([0045]); and
a plurality of metal 4 (M4) line/via 3 (V3) pairings (right-side 184 and 185 in region 110b) and a plurality of metal 4 (M4) line/via to junction (VTJ) pairings (left-side 184 and 185 in region 110a) disposed in a third dielectric layer (129) disposed above the second dielectric layer (125, 127, and 150), the plurality of M4/V3 pairings (right-side 184 and 185 in region 110b) coupled to the plurality of M3/V2 pairings (174 and 175), and the plurality of M4/VTJ pairings (left-side 184 and 185 in region 110a) coupled to the plurality of MTJs (164) ([0032, 0035, 0049]).
Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
each of the plurality of conductive pedestals having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion, wherein the dielectric layer is a single dielectric material layer, and wherein the single dielectric 
wherein the top surface of the dielectric spacer layer is co-planar with the top surface of the metal 3 (M3) line/via 2 (V2) pairings and the top surface of the second dielectric layer, and the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of the lower portion of each of the plurality of conductive pedestals, and the dielectric spacer extending to the top surface of the second dielectric layer.
However, Umehara ‘084 teaches (FIG. 7A-8B) over-etching into a conductive pedestal (46) such that said pedestal has an upper portion (top portion of conductive pedestal 46) and a lower portion (bottom portion of conductive pedestal 46), the upper portion having a width less than a width of the lower portion; and a dielectric spacer layer (68) along sides of the upper portion of the conductive pedestal and on an exposed top surface of the lower portion of the conductive pedestal, wherein a dielectric layer (72) is a single dielectric material layer, and wherein the single dielectric material layer has a bottommost surface co-planar with a bottommost surface of the plurality of conductive pedestals ([0060-0065]) to prevent short circuit between layers due to adhesion of objects to sidewalls generated in patterning ([0061]).  Further, the constituent layers of the dielectric layer (125, 127, and 150) of Tan ‘693 are formed of the same material ([0038, 0046]) and may thus be considered a single dielectric layer as a matter of equivalence.  See MPEP 2183.  When applied to the device of Tan ‘693, this would result in the dielectric layer (125, 127, and 150) being a single dielectric material layer, and the conductive pedestal (162) being formed above the dielectric liner 
Further, Li ‘314 teaches (FIG. 4B) a top surface of a dielectric spacer (414Ab) is co-planar with a top surface of metal 3 (M3) line/via 2 (V2) pairings (M’x and V’x) and a top surface of a second dielectric layer (the dielectric layer directly below the top cap) such that the dielectric spacer extends to the top surface of the second dielectric layer to protect the entire MTJ structure, including the top electrode ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the plurality of conductive pedestals of Tan ‘693 having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion, wherein the dielectric layer is a single dielectric material layer, and wherein the single dielectric material layer has a bottommost surface co-planar with a bottommost surface of the plurality of conductive pedestals; and the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of the lower portion of each of the plurality of conductive pedestals as taught by Umehara ‘084 to prevent short circuit between layers due to adhesion of objects to sidewalls generated in patterning; and to have formed the top surface of the dielectric spacer layer of Tan ‘693 co-planar with the top surface of the metal 3 (M3) line/via 2 (V2) pairings and the top surface of the second dielectric layer, and the dielectric spacer extending to the top surface of the second dielectric layer as taught by Li ‘314 to protect the entire MTJ structure, including the top electrode.

With respect to claim 13, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 11 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein each of the plurality of conductive pedestals is disposed on a corresponding one of a plurality of thin vias electrically coupled to the second portion of the plurality of M2/V1 pairings.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx) to save on the amount of metal to be deposited ([0042]) in an MRAM compatible with small geometries ([0016, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed each of the plurality of conductive pedestals of Tan ‘693, Umehara ‘084, and Li ‘314 on a corresponding one of a plurality of thin vias electrically coupled to the second portion of the plurality of M2/V1 pairings as taught by Li ‘314 to save on the amount of metal to be deposited in an MRAM compatible with small geometries.  See paragraphs [0014, 0036] of Li ‘314 for possible additional motivations.

With respect to claim 14, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 13 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the plurality of thin vias is disposed in an etch stop layer disposed between the first dielectric layer and the second dielectric layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the plurality of thin vias of Tan ‘693, Umehara ‘084, and Li ‘314 in an etch stop layer disposed between the first dielectric layer and the second dielectric layer as taught by Li ‘314 to save on the amount of metal to be deposited in an MRAM compatible with small geometries.  See paragraphs [0014, 0036] of Li ‘314 for possible additional motivations.

With respect to claim 15, Tan ‘693 teaches further comprising: a second etch stop layer (142) disposed between the second (125, 127, and 150) and third (129) dielectric layers ([0028]).
With respect to claim 17, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) comprises a material selected from the group consisting of titanium nitride, tantalum nitride, tantalum, ruthenium and cobalt ([0043, 0068]).
With respect to claim 18, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon (as shown in FIG. 1a wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon; [0041]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Umehara ‘084, and Li ‘314 as applied to claim 13 above, and further in view of Ueki ‘728.
With respect to claim 16, Tan ‘693, Umehara ‘084, and Li ‘314 teach the devices as described in claim 13 above with the exception of the additional limitation wherein the plurality of thin vias comprises a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt.
However, Ueki ‘728 teaches (FIG. 2A) a tantalum or titanium thin via (51a and 51b) formed directly above an underlying metallization (104b and 105b) in a dielectric layer directly below a MTJ for use serves as a barrier layer to prevent diffusion of an underlying metal such as Cu ([0036, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of thin vias of Tan ‘693, Umehara ‘084, and Li ‘314 comprising a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt because Ueki ‘728 teaches that by doing so one creates a barrier layer.  This barrier layer prevents diffusion of the Cu used in Tan ‘693 from entering the MJT and thus affecting the properties and operation of the MJT.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826